Citation Nr: 1623720	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  10-39 631	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas

THE ISSUES

1.  Entitlement to a rating higher than 10 percent for chondromalacia of the patella of the right knee.

2.  Entitlement to a rating higher than 10 percent for chondromalacia of the patella of the left knee.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and her husband



ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1998 to July 2001 and from March 2003 to January 2004.

She appealed to the Board of Veterans' Appeals (Board/BVA) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In February 2013, in support of her claims, the Veteran and her husband testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board (Travel Board hearing).  A transcript of the hearing is of record.

The Board subsequently remanded these claims in March 2014 for further development, including for a medical examination and consequent opinion regarding the severity of these service-connected disabilities.  However, for the reason and bases discussed below, the claims require further still development before being decided on appeal, so the Board is again remanding them to the Agency of Original Jurisdiction (AOJ).


REMAND

Another remand is required to have the Veteran undergo another VA compensation examination adequately addressing the severity of her service-connected right and left knee disabilities.

The U.S. Court of Appeals for Veterans Claims (Court/CAVC) repeatedly has held that examinations provided to evaluate the extent of a Veteran's functional loss of the musculoskeletal system under rating codes based on limitation of motion must determine whether any pain found to be present could significantly limit functional ability during flare-ups or upon repetitive motion.  Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011); see also 38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 205-6 (1995).  These determinations, if feasible, should be portrayed in terms of the additional range-of-motion loss due to pain on use or flare-ups.  Id.  Where this information is not provided in the examination report, or the report does not include an explanation for why this information could not feasibly be provided, the examination report is inadequate for rating purposes.  Mitchell, 25 Vet. App. at 44.

In this case, pursuant to the Board's prior March 2014 remand, the Veteran was afforded a VA compensation examination in July 2014.  She reported flare-ups of pain in her knees when her legs "dangle," when she gets up out of a chair, goes up and down stairs, and in a squat position.  The examiner found that the Veteran had functional loss and/or functional impairment of the knees, with a contributing factor of disability being pain on movement.  The examiner also noted that the Veteran "cant squat, kneel or climb are limits from above diagnosis," but conceded as well that there was not enough information to provide an opinion about decreases in range of motion during a flare-up without resorting to speculation.

Speculative opinions are not inherently adequate.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  However, if the basis for the opinion is not otherwise readily apparent upon review of the record, the examiner must explain the basis for the opinion that the information requested cannot be provided without resort to speculation.  Id.; see also Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  This explanation should include clear identification of the precise facts that cannot be determined.  Jones, 23 Vet. App. at 390; see also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Here, while the VA examiner noted the Veteran's increased pain during flare-ups, the examiner did not indicate the severity and duration of the flare-ups.  Also, the examiner did not explain what information was lacking as to why an opinion could not be provided about range of motion loss during a flare-up without resorting to mere speculation.  


Additionally, there are findings in the examination report based upon an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 460, 461 (1993) (an opinion based on an inaccurate factual premise has no probative value); see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  While the examiner noted that he had received the Veteran's claims file and had reviewed it, the examiner indicated that the Veteran did not have, or had ever had shin splints, stress fractures, chronic exertional compartment syndrome, or any other tibial and/or fibular impairment.  However, the Veteran is service connected for right and left leg shin splints, so clearly at least has them.

Therefore, the Board finds that the July 2014 VA examination is inadequate, and a new VA examination consequently is required to provide an adequate assessment of the current severity of the Veteran's service-connected chondromalacia of the patella of the right and left knees.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (when VA endeavors to provide an examination for a claim, even if not statutorily obligated to, it must ensure the examination is adequate, else, notify the Veteran why such an examination will not or cannot be provided).

Moreover, the most recent VA treatment records that have been associated with the file are from December 2014.  As even more recent VA treatment records are constructively in the file, even if not actually physically so, they, too, must be obtained and considered.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).


Accordingly, these claims are REMANDED for the following still additional development and consideration:

1.  Obtain updated records of all VA treatment the Veteran has received starting from December 2014 and continuing up to the present.  Also ask that she identify any private treatment received, and if there has been this additional evaluation or treatment outside of the VA healthcare system, then have her provide the necessary authorization (complete and return VA Form 21-4142) to also obtain these other confidential records.

The amount of effort needed to be expended depends on who has custody of the records.  If they are not in the custody of a Federal department or agency, then 38 C.F.R. § 3.159(c)(1) controls, whereas subpart (c)(2) controls if they are.  If these efforts yield negative results, a notation to that effect must be made in the file and the Veteran appropriately notified.  38 C.F.R. § 3.159(e)(1).

2.  When the above development has been completed, schedule another VA compensation examination reassessing the severity of the chondromalacia of the patellae of the Veteran's right and left knees.  All necessary diagnostic testing and evaluation must be performed.  The claims folder, including a complete copy of this remand as well as all relevant records in Virtual VA and VBMS, must be made available to and reviewed by the examiner.  


Range-of-motion measurements must be provided.  All symptoms must be described in detail; the examiner in this regard must identify any objective evidence of pain or functional loss due to pain associated with these service-connected disabilities.  The examiner must comment on the extent this left and/or right knee pain limits the Veteran's functional ability.  The examiner must also determine whether, and to what extent, the knees exhibit weakened movement, premature or excess fatigability, or incoordination, including in terms of the effect these symptoms (and the pain, if shown) have on the Veteran's range of motion, including during prolong or repetitive use of her knees or when her symptoms are most problematic ("flare ups").  Finally, the examiner must comment on the impact, if any, these left and right knee disabilities have on the Veteran's employability.

It is most essential the examiner discuss the underlying medical rationale for his/her conclusions, if necessary citing to specific evidence in the file.  

If, like previously, the examiner determines the requested opinion cannot be rendered without resorting to mere speculation, the examiner must also clarify whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training) or whatever may be the case.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  So merely saying he/she cannot respond will not suffice.

3.  Then readjudicate these claims in light of this and all other additional evidence.  If these claims continue to be denied or are not granted to the Veteran's satisfaction, send her and her representative another Supplemental Statement of the Case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

